Title: From John Adams to Sigourney, Ingraham, & Bromfield, 13 April 1781
From: Adams, John
To: Sigourney, Ingraham, & Bromfield (business)



Gentlemen
Leyden April 13. 1781

It will be necessary for me to have, Tea Geer and Coffee Geer and Knives and Forks and Table Linnen.

I believe a dozen and half of Tea Cups and Saucers and as many Coffee Cups— as many Silver Tea Spoons, and an equal Number of larger Spoons —a Set of Table Cloths and Napkins—whether there is half a dozen Table Cloths or a Dozen I dont know in a set. Two dozens of Knives and Forks. I know not what the Cost of all these Things will be—all I can Say is that if the Cash you have is not enough more will be ready, upon your orders, at a minutes Warning. I wish you to be particularly carefull about the House—that it be in a good and pleasant Situation, that it be large roomly and handsome, fit for the Hotel des Etats Unis de L’Amerique. If it is necessary to go higher than three thousand Guilders a Year you may. Yet I should think that an House, quite Sufficient might be had for that, or less. It is possible that I may be obliged to remove from this House, to another City and so to pay double Rent. But I should very chearfully pay double Rent, in such a Case, though I should regret leaving Amsterdam. And there is so much Uncertainty in Affairs, that I must expect to be subjected to Some unforeseen Losses and Expences of this sort. This is new Work to me, having never troubled my Head about the Furniture of Houses but you are much better Judges than I am and I request you to get me every Thing that you judge will be necessary, for me.
Your humble sert.
I mentioned in a former Letter, Furniture for one Room, I now add for another because it will be necessary to have two Rooms decently furnished, besides one for Business. And there must be Some Furniture in the Bed Chambers. I hope to Spend many agreable Hours with you and all other Americans in this Houseand that We shall consult, and Friends of America yours with EsteemAmerica, in this House and that We shall to consult many honesttogether Some honest Plans for the good of our Country.
With great Regard &c.
